FILED
                                                                            October 18, 2022
                                                                             EDYTHE NASH GAISER, CLERK
                                                                             SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA




                              STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

LARRY J. SHEPHERD,
Claimant Below, Petitioner

vs.)   No. 21-0408 (BOR Appeal No. 2055882)
                   (Claim No. 2017018646)

CORNERSTONE INTERIORS, INC.,
Employer Below, Respondent


                              MEMORANDUM DECISION
        Petitioner Larry J. Shepherd, by Counsel Patrick K. Maroney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review (“Board of Review”). Cornerstone
Interiors, Inc., by Counsel Lisa Warner Hunter, filed a timely response.

       The issue on appeal is permanent partial disability. The claims administrator granted a 7%
permanent partial disability award on August 21, 2018. The Workers’ Compensation Office of
Judges (“Office of Judges”) affirmed the decision in its October 7, 2020, Order. The Order was
affirmed by the Board of Review on April 22, 2021.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

       The standard of review applicable to this Court’s consideration of workers’ compensation
appeals has been set out under W. Va. Code § 23-5-15, in relevant part, as follows:

              (c) In reviewing a decision of the Board of Review, the Supreme Court of
       Appeals shall consider the record provided by the board and give deference to the
       board’s findings, reasoning, and conclusions . . . .

              (d) If the decision of the board represents an affirmation of a prior ruling by
       both the commission and the Office of Judges that was entered on the same issue
                                                 1
       in the same claim, the decision of the board may be reversed or modified by the
       Supreme Court of Appeals only if the decision is in clear violation of constitutional
       or statutory provision, is clearly the result of erroneous conclusions of law, or is
       based upon the board’s material misstatement or mischaracterization of particular
       components of the evidentiary record. The court may not conduct a de novo
       reweighing of the evidentiary record . . . .

See Hammons v. W. Va. Off. of Ins. Comm’r, 235 W. Va. 577, 582-83, 775 S.E.2d 458, 463-64
(2015). As we previously recognized in Justice v. West Virginia Office Insurance Commission,
230 W. Va. 80, 83, 736 S.E.2d 80, 83 (2012), we apply a de novo standard of review to questions
of law arising in the context of decisions issued by the Board. See also Davies v. W. Va. Off. of
Ins. Comm’r, 227 W. Va. 330, 334, 708 S.E.2d 524, 528 (2011).

        Mr. Shepherd fell and injured his lower back and neck at work on August 10, 2016. A
February 15, 2017, right shoulder MRI showed a full thickness tear of the supraspinatus tendon,
mild subscapularis tendinopathy with a partial tear, an interstitial delaminating tear of the
infraspinatus myotendinous junction, mild to moderate biceps tendinopathy, and moderate
acromioclavicular joint arthritis with spurring and osteophytes. David Soulsby, M.D., performed
arthroscopic right shoulder surgery on March 27, 2017. The postoperative diagnoses were
impingement syndrome and rotator cuff tear. A right shoulder MRI performed on July 14, 2017,
showed a possible recurrent partial thickness tear, tendinopathy of the infraspinatus tendon, partial
thickness tearing of the subscapularis tendon, degenerative joint disease, and biceps tendinopathy.

        Paul Bachwitt, M.D., performed an Independent Medical Evaluation on August 15, 2017,
in which he noted that despite undergoing right shoulder surgery, Mr. Shepherd’s symptoms
persisted. Dr. Bachwitt noted that Dr. Soulsby recommended an additional right shoulder surgery
and opined that Mr. Shepherd’s compensable injury aggravated preexisting impingement
syndrome and acromioclavicular joint arthritis. Dr. Bachwitt diagnosed right shoulder sprain/strain
and status post right shoulder arthroscopy and acromioplasty. He opined that Mr. Shepherd had
not reached maximum medical improvement and agreed with Dr. Soulsby’s recommendation for
a second shoulder surgery. Dr. Bachwitt opined that the need for the second surgery was causally
related to the compensable injury. He noted that Mr. Shepherd had no preexisting right shoulder
conditions. Dr. Bachwitt asserted that the minimal acromioclavicular arthritis seen on imagining
was normal for Mr. Shepherd’s age and was not a factor in the need for an additional shoulder
surgery.

        Mr. Shepherd underwent a second arthroscopic right shoulder surgery on October 4, 2017.
The post operative diagnoses were right shoulder labra tear, biceps tendinosis, acromioclavicular
joint arthritis, and recurrent supraspinatus tendon tear.

       On February 26, 2018, Dr. Bachwitt performed an Independent Medical Evaluation in
which he noted that Mr. Shepherd underwent a second right shoulder surgery as well as physical
therapy. He opined that Mr. Shepherd had not reached maximum medical improvement and
required an additional eight weeks of physical therapy.

                                                 2
        In a May 29, 2018, treatment note, Dr. Soulsby stated that Mr. Shepherd continued to report
pain around the acromioclavicular joint. Dr. Soulsby recommended a repeat Independent Medical
Evaluation and a Functional Capacity Evaluation.

       Dr. Bachwitt performed an Independent Medical Evaluation on July 11, 2018, in which he
found that Mr. Shepherd had reached maximum medical improvement. Dr. Bachwitt assessed 7%
upper extremity impairment for range of shoulder flexion loss, 1% for abnormal adduction, 5% for
abnormal abduction, and 5% for abnormal internal rotation for a total of 18% upper extremity
impairment. However, Dr. Bachwitt also found 7% impairment in the uninjured left shoulder, so
he apportioned 7% for the right shoulder impairment. Dr. Bachwitt converted the 11% upper
extremity impairment to 7% whole person impairment.

        The claims administrator granted a 7% permanent partial disability award on August 21,
2018. On October 18, 2018, Dr. Soulsby completed a Diagnosis Update in which he requested the
addition of complete rotator cuff tear to the claim. The claims administrator added supraspinatus
right shoulder tendon tear to the claim on October 30, 2018.

        Bruce Guberman, M.D., performed an Independent Medical Evaluation on September 16,
2019, in which he found that Mr. Shepherd had reached maximum medical improvement. Dr.
Guberman assessed 4% upper extremity impairment for abnormal flexion and extension of the
right shoulder, 3% for abnormal abduction and adduction, and 2% for abnormal internal and
external rotation. From Table 27 of the American Medical Association’s Guides to the Evaluation
of Permanent Impairment (4th 3d. 1993), Dr. Guberman found 10% impairment for resection
arthroscopy of the distal right clavicle. Dr. Guberman’s combined and converted rating was 11%
right shoulder impairment. Dr. Guberman opined that the impairment did not need to be
apportioned because there is no indication in the record that Mr. Shepherd had no functional
limitations prior to the compensable injury. The fact that Mr. Shepherd has mild range of motion
abnormalities in the uninjured left shoulder does not mean that he had impairment in the right
shoulder prior to the compensable injury. He therefore recommended an additional 4% permanent
partial disability award. Regarding Dr. Bachwitt’s July 11, 2018, evaluation, Dr. Guberman opined
that Mr. Shepherd had not yet reached maximum medical improvement. He stated that range of
motion improved significantly between Dr. Bachwitt’s evaluation and his own. Dr. Guberman
disagreed with Dr. Bachwitt’s decision to apportion the right shoulder impairment. He also stated
that Dr. Bachwitt failed to rate Mr. Shepherd’s distal clavicle resection under Table 27 of the AMA
Guides.

       In an October 8, 2019, addendum to his report, Dr. Bachwitt reaffirmed his evaluation
findings. He stated that apportioning for deficits in the uninjured shoulder is supported by a
“document provided during a West Virginia Workers’ Compensation training session several years
ago regarding IMEs.” Dr. Bachwitt also stated that Dr. Guberman’s use of Table 27 of the AMA
Guides was incorrect. According to an April 1, 2006, training session given by Dr. Ranavaya, a
claimant must have had at least a ten centimeter excision of the distal clavicle to be ratable. Mr.
Shepherd’s excision was only three millimeters and is therefore not ratable.


                                                3
        In a July 6, 2020, Record Review, Prasadarao Mukkamala, M.D., disagreed with Dr.
Guberman’s impairment findings. He stated that Mr. Shepherd’s distal clavicle excision was
necessary due to a preexisting degenerative condition, not the compensable condition. Dr.
Mukkamala asserted that there has to be degenerative arthrosis with or without impingement to
require a distal clavicle resection. Mr. Shepherd’s resection was necessary to decompress
impingement syndrome caused by degenerative arthrosis. Removing the impairment for a clavicle
resection, Dr. Guberman’s findings show 9% range of motion loss, which converts to 5% whole
person impairment. Dr. Mukkamala noted that the 11% whole person impairment Dr. Guberman
found, including the distal clavicle excision, was appropriate; however, the 6% impairment for the
distal clavicle needed to be apportioned for preexisting degeneration. That therefore leaves 5%
impairment.

         The Office of Judges affirmed the claims administrator’s grant of a 7% permanent partial
disability award in its October 7, 2020, Order. It found that Dr. Bachwitt assessed 7% impairment,
and Dr. Guberman found 11% impairment. In a Record Review, Dr. Mukkamala opined that Dr.
Guberman’s impairment rating was incorrect. Dr. Guberman included impairment for the distal
clavicle resection under Table 27 of the AMA Guides, which should have been apportioned. Dr.
Mukkamala explained that the distal clavicle resection was performed to treat noncompensable
degenerative arthrosis and should therefore not be included when rating the compensable injury.
The Office of Judges found Dr. Mukkamala’s opinion to be supported by the evidence of record.
The Office of Judges noted that an MRI performed thirteen days after the compensable injury
showed spurring and prominent osteophytes, which are arthritic changes. The Office of Judges
found this to be strong evidence that Mr. Shepherd’s right shoulder acromioclavicular joint arthritis
was degenerative. Further, Dr. Bachwitt noted in his report that Dr. Soulsby, Mr. Shepherd’s
surgeon, opined that the compensable injury aggravated the preexisting impingement syndrome
and acromioclavicular joint arthritis. The Office of Judges noted that Dr. Soulsby’s postoperative
report lists the diagnoses as labral tear, biceps tendinosis, recurrent supraspinatus tear, and
acromioclavicular joint arthritis. The Office of Judges stated that the only one of those diagnoses
that would require a distal clavicle resection is the acromioclavicular joint arthritis. The Office of
Judges concluded that the distal clavicle resection was aimed at treating acromioclavicular joint
arthritis, a noncompensable condition. When the 10% for distal clavicle resection is removed from
Dr. Guberman’s report, only 5% impairment remains. Therefore, the Office of Judges determined
that Mr. Shepherd failed to provide evidence that he is entitled to a greater award than the 7%
permanent partial disability award already granted. The Board of Review adopted the findings of
fact and conclusions of law of the Office of Judges and affirmed its Order on April 22, 2021.

       On appeal, Mr. Shepherd argues that prior to the compensable injury, he was able to
perform all of his work duties. The compensable injury necessitated two right shoulder surgeries.
Mr. Shepherd asserts that there is no evidence of prior impairment in the right shoulder, and
therefore, apportionment of his permanent partial disability is not necessary.

       After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. A preponderance of the evidence indicates that Dr. Soulsby
performed a distal clavicle resection to treat noncompensable acromioclavicular joint arthritis. Dr.
Guberman’s inclusion of the procedure in his impairment rating was therefore improper. Dr.
                                                  4
Bachwitt’s finding of 7% whole person impairment was the most reliable and accurate assessment
of Mr. Shepherd’s impairment.


                                                                                    Affirmed.
ISSUED: October 18, 2022


CONCURRED IN BY:
Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn




                                              5